NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2347-17T2

LATOYA BARRETT-MYERS,

          Appellant,

v.

BOARD OF REVEW,
DEPARTMENT OF LABOR,
and STATE OF NEW JERSEY
DEPARTMENT OF CHILDREN
AND FAMILIES,

     Respondents.
_____________________________

                    Submitted September 16, 2019 - Decided November 18, 2019

                    Before Judges Vernoia and Susswein.

                    On appeal from the Board of Review, Department of
                    Labor, Docket No. 129,293.

                    LaToya Barrett-Myers, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent Board of Review (Melissa Dutton Schaffer,
                    Assistant Attorney General, of counsel; Shareef M.
                    Omar, Deputy Attorney General, on the brief).
            Respondent New Jersey Department of Children and
            Families has not filed a brief.

PER CURIAM

      Appellant Latoya Barret-Myers appeals from a Board of Review (Board)

final agency decision disqualifying her from unemployment benefits. We are

satisfied that the Board's determination is supported by substantial credible

evidence in the record and was not arbitrary, capricious, or unreasonable. We

therefore affirm.

      An appellate court will not upset a final agency decision unless the

decision was arbitrary, capricious, unreasonable, or it violated legislative

policies either expressed or implied in the act that governs the agency. Campbell

v. Dep't of Civil Serv., 39 N.J. 556, 562 (1963); see also Dennery v. Bd. of

Educ., 131 N.J. 626, 641 (1993) ("Ordinarily, we will not reverse the

determination of an administrative agency unless it is arbitrary, capricious, or

unreasonable or is not supported by substantial credible evidence in the record

as a whole.").

      The Department of Children and Families employed appellant as a

paralegal technician since March 2007. In June 2016, she resigned for personal

reasons, relocating to Maryland with her husband, who worked there. In July

2017, she applied for unemployment benefits. The Deputy Commissioner of the

                                                                         A-2347-17T2
                                       2
Department of Labor denied her application. In response, appellant initiated an

administrative appeal of that decision. She claimed for the first time , in that

appeal, that she also had resigned because she suffered from anxiety as a result

of a 2014 workplace incident where a co-worker was stabbed. Although she was

not personally involved in that violent episode, she claimed that a deterioration

in workplace safety caused her to experience serious medical problems.

      The Appeal Tribunal conducted an evidentiary hearing after which it

noted that appellant had not provided any medical records to support her claim

that she suffered anxiety as a result of deteriorating workplace conditions. The

Tribunal afforded her twenty-four hours to submit medical documentation. She

did not provide any such records within the allotted time. Accordingly, the

Tribunal denied her administrative appeal, finding that she had resigned for

personal reasons associated with her decision to relocate to Maryland with her

husband.

      Appellant appealed the decision of the Tribunal to the Board, which

affirmed the Tribunal's decision. Appellant subsequently moved to re-open the

record to provide medical records. The Board denied that request but also found

that the records she provided did not support her claim that a work -related

disability compelled her to resign.


                                                                         A-2347-17T2
                                       3
      The record before us also shows that appellant never informed the

Department during her tenure that she was suffering from a work-related

medical condition. The record further shows that she never asked to be assigned

to another worksite. Consequently, even assuming she suffered from a work -

related medical condition, she never afforded the Department an opportunity to

provide an accommodation that might have allowed her to continue to work for

the Department.

      In these circumstances, and in view of the deferential standard of review,

we are satisfied that there is no basis to disturb the Board's decision to deny her

application for unemployment benefits.        To the extent that we have not

addressed them, any other arguments raised by plaintiff in this appeal do not

have sufficient merit to warrant discussion in this written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                           A-2347-17T2
                                        4